                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN
                                  MILWAUKEE DIVISION


BMO HARRIS BANK N.A.,
                                               Case No. 2:20-cv-00209
                Plaintiff,

v.

VSM EXPRESS LLC and SRBOLJUB
VUJANIC,

                Defendants.


                        COMPLAINT FOR BREACH OF CONTRACT

        Plaintiff BMO HARRIS BANK N.A. (“BHB”), for its Complaint for Breach of Contract

against Defendants VSM Express LLC and Srboljub Vujanic alleges and states as follows:

                                            PARTIES

        1.      Plaintiff BHB is a national bank association with its principal place of business in

Chicago with an office at 111 W. Monroe Street, Chicago, Illinois 60603. The main office, per

its Articles of Association, (Article II, Section 2.1) is located in Chicago, County of Cook and

State of Illinois.

        2.      VSM Express LLC (hereinafter “VSM”) is a limited liability company existing

pursuant to the rules and laws of the State of Wisconsin, with a principal place of business

located at 7915 E. Frontage Road, Caledonia, Wisconsin 53108, and as such, is within the

Eastern District of Wisconsin. VSM is one hundred percent by Srboljub Vujanic as the sole

member. As such, its citizenship is that of Srboljub Vujanic, set forth below.




             Case 2:20-cv-00209-WED Filed 02/11/20 Page 1 of 8 Document 1
       3.      Srboljub Vujanic (hereinafter “Vujanic”) is an individual, whose address is

located at 7915 E. Frontage Road, Caledonia, Wisconsin 53108, and as such, resides within the

Eastern District of Wisconsin. Vujanic is domiciled, a resident, and a citizen of the Eastern

District of Wisconsin for diversity purposes.

                                JURISDICTION AND VENUE

       4.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332, as there

is diversity in citizenship and there is an amount in controversy that exceeds $75,000.

       5.      This judicial district is proper venue for this proceeding pursuant to 28 U.S.C.

§1391(b)(2), as the Defendants reside, live or do business in the Eastern District of Wisconsin

and as a substantial part of the events giving rise to the cause of action, including signing of the

contracts at issue, occurred in the Eastern District of Wisconsin.

                                        BACKGROUND

Loan and Security Agreement 1

       6.      On or about April 24, 2017, VSM entered into a Loan & Security Agreement

(hereinafter “Agreement 1”) with BHB in the total amount of $126,398.98, Attached hereto as

Exhibit A, for the purchase of the following:

Year    Manufacturer       Model              Description                       Serial Number
2012    KENWORTH           T660-       T660-SERIES: T660 121”BBC             1XKAD49X4CJ329531
                          SERIES      CONV CAB SBA TRACTOR 6X4
2012     KENWORTH          T660-       T660-SERIES: T660 121”BBC             1XKAD49X6CJ329529
                          SERIES      CONV CAB SBA TRACTOR 6X4
2012     KENWORTH          T660-       T660-SERIES: T660 121”BBC             1XKAD49X8CJ336630
                          SERIES      CONV CAB SBA TRACTOR 6X4

       7.      Pursuant to Agreement 1, VSM agreed to make monthly payments for the

purchase of the above Equipment (hereinafter “Equipment 1”) beginning on or about June 10,

2017 for a term of 47 months.



                                          2
            Case 2:20-cv-00209-WED Filed 02/11/20 Page 2 of 8 Document 1
       8.      VSM used Equipment 1 at its address located at 6522 W. Forest Home Ave.,

Milwaukee, WI 53220.

       9.      Pursuant to Agreement 1, VSM was obligated to pay a minimum monthly

payment of $2,689.34.

       10.     Pursuant to paragraph 5.1 of Agreement 1, entitled “Events of Default”, VSM will

be in default under the loan if “Debtor” fails to pay when due any amount owed by it to BHB

under this Agreement.

       11.     Pursuant to paragraph 5.2 of Agreement 1, entitled “Remedies,” upon default by

VSM, BHB may “declare the indebtedness hereunder to be immediately due and payable.”

       12.     Further pursuant to paragraph 5.2 of Agreement 1, entitled “Remedies,” the

parties agreed that BHB may “exercise all of the rights and remedies of a secured party under the

Uniform Commercial Code and any other applicable laws, including the right to require Debtor

to assemble the Equipment and deliver it to Lender at a place to be designated by lender and to

enter any premises where the Equipment may be without judicial process and take possession

thereof.”

       13.     On or about July 26, 2019, VSM entered into a Modification Agreement

(hereinafter “Modification 1”) with BHB for Agreement 1. A true and correct copy of

Modification 1 is attached hereto as Exhibit B.

       14.     Pursuant to Modification 1, VSM agreed to pay the balance of Agreement 1 as

follows:

      Payment Amount                   No. of Payments                    Payment Date
           $0.00                               3                           05/10/2019
         $1,822.19                            24                           08/10/2019




                                          3
            Case 2:20-cv-00209-WED Filed 02/11/20 Page 3 of 8 Document 1
       15.    On or about August 10, 2019, VSM defaulted under the terms of Modification 1

by failing to make the minimum monthly payment.

Loan and Security Agreement 2

       16.    On or about May 30, 2017, VSM entered into a Loan & Security Agreement

(hereinafter “Agreement 2”) with BHB in the total amount of $84,309.07, attached hereto as

Exhibit C, for the purchase of the following:

Year    Manufacturer      Model             Description                      Serial Number
2012    KENWORTH          T660-      T660-SERIES: T660 121”BBC            1XKAD49X2CJ297436
                         SERIES     CONV CAB SBA TRACTOR 6X4
2012    KENWORTH          T660-      T660-SERIES: T660 121”BBC            1XKAD49X4CJ297440
                         SERIES     CONV CAB SBA TRACTOR 6X4

       17.    Pursuant to Agreement 2, VSM agreed to make monthly payments for the

purchase of the above Equipment (hereinafter “Equipment 2”) beginning on or about July 10,

2017 for a term of 47 months.

       18.    Upon information and belief, VSM used Equipment 2 at its address located at

11771 West Birchwood Lane, Franklin, WI 53132.

       19.    Pursuant to Agreement 2, VSM was obligated to pay a minimum monthly

payment of $1,793.81.

       20.    Pursuant to paragraph 5.1 of Agreement 2, entitled “Events of Default”, VSM will

be in default under the loan if “Debtor” fails to pay when due any amount owed by it to BHB

under this Agreement.

       21.    Pursuant to paragraph 5.2 of Agreement 2, entitled “Remedies,” upon default by

VSM, BHB may “declare the indebtedness hereunder to be immediately due and payable.”

       22.    Further pursuant to paragraph 5.2 of Agreement 2, entitled “Remedies,” the

parties agreed that BHB may “exercise all of the rights and remedies of a secured party under the



                                       4
         Case 2:20-cv-00209-WED Filed 02/11/20 Page 4 of 8 Document 1
Uniform Commercial Code and any other applicable laws, including the right to require Debtor

to assemble the Equipment and deliver it to Lender at a place to be designated by lender and to

enter any premises where the Equipment may be without judicial process and take possession

thereof.”

          23.   On or about July 26, 2019, VSM entered into a Modification Agreement

(hereinafter “Modification 2”) with BHB for Agreement 2. A true and correct copy of

Modification 1 is attached hereto as Exhibit D.

          24.   Pursuant to Modification 2, VSM agreed to pay the balance of Agreement 2 as

follows:

      Payment Amount                    No. of Payments                    Payment Date
           $0.00                                3                           05/10/2019
         $1,846.79                             25                           08/10/2019

          25.   On or about August 10, 2019, VSM defaulted under the terms of Modification 2

by failing to make the minimum monthly payment.

Continuing Guaranties

          26.   Vujanic executed multiple Continuing Guaranties (the “Guaranties”). True and

correct copies of the Guaranties are attached collectively as Exhibit E.

          27.   Pursuant to the Guaranties, Vujanic agreed to the prompt payment and

performance of all obligations, liabilities and undertakings of VSM to BHB.

          28.   Vujanic, as personal guarantor of the debts of VSM has failed to cure the default

of VSM.

    COUNT I: BREACH OF CONTRACT (LOAN AND SECURITY AGREEMENTS)

          29.   BHB incorporates by reference Paragraphs 1 through 28, as if set forth at length

herein.




                                          5
            Case 2:20-cv-00209-WED Filed 02/11/20 Page 5 of 8 Document 1
        30.       BHB and VSM entered into valid contracts (Agreements 1 and 2, collectively the

“Agreements”) wherein VSM agreed to make monthly payments to BHB for use of Equipment 1

and Equipment 2 (collectively the “Equipment”).

        31.       VSM defaulted on the terms of the Agreements and therefore is in default for

failure to pay.

        32.       BHB sustained significant damages in the amount of $88,362.11 due to VSM’s

breach and default of the Agreements.

        WHEREFORE, Plaintiff, BMO Harris Bank N.A., demands the following relief against

Defendant VSM Express LLC compensatory damages in the amount of $88,362.11, as well as

interest, reasonable attorneys’ fees and costs; and such other relief as the Court may deem

equitable and just.

        COUNT II: BREACH OF CONTRACT (CONTINUING GUARANTIES)

        33.       Plaintiff incorporates by reference Paragraphs 1 through 32, as if set forth at

length herein.

        34.       Vujanic entered into valid written contracts with BHB (the Guaranties) in order to

induce BHB to extend credit to VSM, whereby Vujanic personally guaranteed VSM’s prompt

payment of all amounts owed to BHB, including all of VSM’s then-existing and future

obligations, debts and liabilities to BHB.

        35.       Moreover, by executing the Guaranties, Vujanic guarantied the repayment of all

amounts due under the Agreements and expressly agreed, and is obligated, to pay BHB’s

reasonable attorney fees and costs of any action upon VSM’s default.

        36.       BHB demanded from Vujanic the full amount of VSM’s debts, i.e., $88,362.11,

plus interest and fees.




                                        6
          Case 2:20-cv-00209-WED Filed 02/11/20 Page 6 of 8 Document 1
       37.       Vujanic as personal guarantor of the debts of VSM has defaulted on his

contractual obligations by failing to pay said amount.

       WHEREFORE, Plaintiff, BMO Harris N.A., demands judgment against Defendant

Srboljub Vujanic in the amount of $88,362.11, as well as reasonable attorney fees and costs and

such other relief as the court may deem equitable and just.

                                    COUNT III: REPLEVIN

       38.       Plaintiff incorporates by reference Paragraphs 1 through 37, as if set forth at

length herein.

       39.       Pursuant to paragraph 5.2 of the Agreements, upon default by VSM, BHB may

“exercise all of the rights and remedies of a secured party under the Uniform Commercial Code

and any other applicable laws, including the right to require Debtor to assemble the Equipment

and deliver it to Lender at a place to be designated by Lender and to enter any premises where

the Equipment may be without judicial process and take possession thereof.”

       40.       BHB has notified VSM and Vujanic of its intention to exercise its right to

repossess the Equipment pursuant to the terms of the Agreements.

       41.       In response, VSM and Vujanic have refused, and continue to refuse BHB access

to the Equipment. VSM and Vujanic are denying BHB access to the following unrecovered

Equipment:

Year   Manufacturer         Model            Description                     Serial Number
2012   KENWORTH             T660-     T660-SERIES: T660 121”BBC           1XKAD49X4CJ329531
                           SERIES    CONV CAB SBA TRACTOR 6X4
2012    KENWORTH            T660-     T660-SERIES: T660 121”BBC           1XKAD49X6CJ329529
                           SERIES    CONV CAB SBA TRACTOR 6X4
2012    KENWORTH            T660-     T660-SERIES: T660 121”BBC           1XKAD49X8CJ336630
                           SERIES    CONV CAB SBA TRACTOR 6X4
2012    KENWORTH            T660-     T660-SERIES: T660 121”BBC           1XKAD49X2CJ297436
                           SERIES    CONV CAB SBA TRACTOR 6X4



                                        7
          Case 2:20-cv-00209-WED Filed 02/11/20 Page 7 of 8 Document 1
2012    KENWORTH            T660-       T660-SERIES: T660 121”BBC           1XKAD49X4CJ297440
                           SERIES      CONV CAB SBA TRACTOR 6X4

        42.     VSM and Vujanic defaulted on the terms of the Agreements and Guaranties, and

therefore are in default for failure to pay.

        43.     Plaintiff’s interest therein will be adversely affected by the continued use by the

Defendants of the Equipment due to wear and tear as well as depreciation.

        WHEREFORE, Plaintiff, BMO Harris Bank N.A., demands the following relief against

Defendants, VSM Express LLC and Srboljub Vujanic a judgment in favor of the Plaintiff and

against the Defendants VSM Express LLC and Srboljub Vujanic for possession of the

unrecovered Equipment; and an award of attorneys’ fees and costs as provided for by written

agreement, and reasonable costs, and such other relief, as the Court may deem equitable and just.



Date: February 11, 2020                        WONG FLEMING, P.C.
                                               Attorneys for Plaintiff BMO Harris Bank N.A.


                                               By: /s/ James K. Haney_________________
                                                    James K. Haney
                                                    821 Alexander Road, Suite 200
                                                    Princeton, NJ 08543
                                                    Tel: (609) 951-9520
                                                    Fax: (609) 951-0270
                                                    Email: jhaney@wongfleming.com




                                        8
          Case 2:20-cv-00209-WED Filed 02/11/20 Page 8 of 8 Document 1
